PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






:
:
:   DECISION ON REQUEST FOR REFUND
:
:



This is a decision on the request for refund filed, October 28, 2020.

The request for refund is GRANTED.

Applicant files the above request for refund of $800, stating that “[e]ntity size change was as of April 4, 2018.  The 4th year maintenance fee was paid on September 30, 2016 at the correct small entity rate.  Therefore, the patent owner erroneously overpaid for the 4th year maintenance fee by $800 and is due a refund in this amount”. 

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $800 was refunded to petitioner’s deposit account on February 12, 2021.  

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 




/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions